Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DEAILED ACTION
Double Patenting Rejection 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 17566692 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/566692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘692 claims a method of treating a viral disease in a subject comprising administering to said subject a therapeutically effective dose of one or more compounds described in Formua (I) herein,  the compounds employed in the method, and pharmaceutical composition comprising the same. ‘692 does not expressly exclude those particular three compounds herein from the scope of compounds. However, it would have been obvious to use any of the other compounds within general formula (I), particularly, those expressly disclosed in the application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The negative limitations of compounds 
    PNG
    media_image1.png
    131
    178
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    132
    161
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    129
    178
    media_image3.png
    Greyscale
lacks support from the application as originally filed. The application as originally filed  does not expressly disclose the compounds. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). See, also MPEP 2173.05(i). This is a new matter rejection.

Claims 1-14, 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberof representative species, the courts have indicated what do not constitute a representativenumber of species to adequately describe a broad genus. In Gostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
Scope of claims (elected invention):
The claims are drawn to compounds of general formula (I) as defined in claim 1 for treating viral disease, pharmaceutical composition comprising the same and method of using the same for treating viral disease, particularly, COVID-19 or SARS, wherein formula (I) is broadly defined as following:

    PNG
    media_image4.png
    292
    400
    media_image4.png
    Greyscale
, or pharmaceutically acceptable salts or esters thereof, wherein:  
    PNG
    media_image5.png
    332
    636
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    105
    627
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    355
    633
    media_image7.png
    Greyscale
, with exclusion of compounds 
    PNG
    media_image1.png
    131
    178
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    132
    161
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    129
    178
    media_image3.png
    Greyscale
.
Scope of disclosure Reduction to Practice
The compounds reduced to practice support the following:
About 106 compounds have been disclosed (pages 48 to 72). Those compounds are not representative for the full scope of compounds. Further, only 18 of those compounds have been tested in vitro for the anti-viral activity. The activity varies widely among the tested compounds. See, table 2, pages 73-75 in the specification. For those tested compounds:
Y, T, W, and Z are Carbon, and the fused ring is quinoline;
X is N, or O,  
R1: is phenyl, optionally substituted with methyl, fluoro, cyano, methoxy; or pyridyl,  
R2 and R5: are hydrogns, 
R3, is hydrogen, or hexyl, 
R4, is alkyl, hydrogen, phenylethyl, quinolinethyl; 
Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice.
Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity.III. Analysis of Fulfillment of" Written Description Requirement:The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications. These types of studies provide insight into the structural limitations that are required for activity, i.e. specific structural elements tolerated for the claimed activity. In the absence of such correlation, it is not possible to determine what structural modifications will allow for the preservation of thedesired activity: treating COVID-19 ore SARS.
In conclusion: (i) substantial structural variation exists in the genus/subgenus embraced by claims 1-14, 16-27; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 20 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PubChem CID 15270263
PubChem CID 15270263 reveals that compound 
    PNG
    media_image8.png
    116
    208
    media_image8.png
    Greyscale
 has been known in the art as of 2007. As to the intended use, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, an intended use of a compound would not affect the structure of the compound. Note, claim 21 read on the compound itself. 
Claims 1, 2, 5, 6,  and 20-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PubChem CID 27269601.
PubChem CID 27269601 reveals that compound 
    PNG
    media_image9.png
    114
    206
    media_image9.png
    Greyscale
has been known in the art as of 2009. Note, interpreted broadly in light of the specification, “substituted alkyl’ as defined in the claim would read on an ester (methyl substituted with two hydroxyls and one alkoxyl).  As to the intended use, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, an intended use of a compound would not affect the structure of the compound. Note, claim 21 read on the compound itself. 
Claims 1, 5, 6, 8-10, 13-14 and 20-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PubChem CID 110167588.
PubChem CID 110167588 reveals that compound 
    PNG
    media_image10.png
    196
    163
    media_image10.png
    Greyscale
has been known in the art as of 2016. As to the intended use, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, an intended use of a compound would not affect the structure of the compound. Note, claim 21 read on the compound itself. 
Response to the Arguments
Applicants’ amendments and remarks submitted November 8, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. Rejections set forth in prior office action, but are not reiterated herein, are withdrawn in view of the amendments and remarks.
As to the rejections under 35 U.S.C. 112 (a) for lack adequate written description, applicants contend that the application is directed to a class of antiviral agents that interact with fatty acid binding protein 4 (FABP4) and inhibit viral replication in human cell, and application provide synthesis of about 110 compounds with all the data characterizing the structure features (NMR, MS). Thus, one of skilled artisan would possessing the compounds as herein claimed. The arguments are not probative. Simply possessing a compound is not sufficient for possessing a compound for treating viral infection.
Citing table 2, applicants contend that 72% of the tested compounds have at least a 10x increase in antiviral activity when compared to the control sample, suggesting the consistency of the activity among claimed  compounds. The arguments are not probative. The fact that the antiviral activity of tested compound are in a wide range (from 2 folds to 100 folds) are indicative of unpredictability of the structure-activity relationship of claimed compounds. It is noted that the application only tested 18 of the 110 disclosed compounds. The application does not disclose the FABP4 binding activities of any of the compounds, but merely states: “Table 2 shown below depicts the antiviral activity of the FABP4 modulating compounds.” (page 73 of the specification). Thus, it is not clear if the tested compounds are the only PABP4 modulating compounds among the 110 compounds, or the compounds were selected by some other parameters?   Furthermore, the application never establish a structure-activity (either PABP4 or antiviral) relationship of claimed compounds. One of skilled artisan would have not understand how one can extrapolate the data of 12 compounds to compounds general formula (I) herein, which encompasses millions of compounds. Indeed, there is no need to discloses each and every species within the claim to satisfy the written description requirement. However, the disclosed species have to be representative, which highly depends on the unpredictability of the art. In view of the unpredictability of relevant art, the disclosure of 12 compounds are not sufficient for an adequate written description for the vastly defined claimed invention.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627